89 F.3d 847
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Juli Meli SAILELE, Defendant-Appellant.
No. 95-10306.
United States Court of Appeals, Ninth Circuit.
Submitted March 14, 1996.*Decided May 1, 1996.

1
Before:  HALL and BRUNETTI, Circuit Judges, and WEINER,** District Judge.


2
MEMORANDUM***


3
Juli Meli Sailele appeals the district court's denial of her motion to dismiss the indictment.   Sailele, relying on United States v. $405,089.23 U.S. Currency, 33 F.3d 1210 (9th Cir.1994), amended on denial of reh'g, 56 F.3d 41 (1995), cert. granted, S.Ct., 1996 WL 12801 (Jan. 12, 1996), contends that the Double Jeopardy Clause precludes her criminal prosecution because the government had previously forfeited $10,000 of her money in administrative forfeiture proceedings.   We have jurisdiction over this interlocutory appeal pursuant to 28 U.S.C. § 1291 and the collateral order exception to the final judgment rule.  Abney v. United States, 431 U.S. 651, 659 (1977);  United States v. Chick, 61 F.3d 682, 684-86 (9th Cir.1995), petition for cert. filed, 64 U.S.L.W. 3417 (Nov. 29, 1995) (No. 95-858).   We affirm.


4
Because Sailele failed to file a claim in the administrative forfeiture proceeding, our holding in United States v. Cretacci, 62 F.3d 307, 310-11 (9th Cir.1995), petition for cert. filed Feb. 13, 1996 (No. 7955), requires us to affirm the district court's denial of Sailele's motion to dismiss.   Sailele argues that Cretacci is inapplicable because, although the government complied with all of the notice requirements of 19 U.S.C. § 1607(a), it has offered no proof that she actually received notice of the forfeiture proceeding.   Sailele did not raise the issue of inadequate notice in the district court.   Because we will not consider issues raised for the first time on appeal, Golden Gate Hotel Ass'n v. San Francisco, 18 F.3d 1482, 1487 (9th Cir.1994), we will not consider it now.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3